Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Claim(s) 1 is/are generic to the following disclosed patentably distinct species: 
Species 1: figure 1 
Species 2: figure 2 
Species 3: figure 3
Species 4: figure 4
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The comparisons made between Species 1 vs 2 and 3 vs 4 differ in “a grid sheet structure 113 is included on the lid body 11, the through hole 112 is provided on the grid sheet structure 113, and a protruding shaft 1131 is included on one side of the grid sheet structure 113, so that the grid sheet structure 113 may invert on the lid body 11”.

protruding rod structure having a height difference, and the abutting portions 123 in the second embodiment are two bump structures. The present invention is not limited thereto”. 
Claims 3, 5, 6, 13, 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/06/2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 9,908,667) in view of Phillips (US 7,913,867).

1: Smith discloses a cup lid, comprising: a lid body 800, wherein a sip hole structure 822, and a through hole 917a are formed at different positions on a top surface of the lid body, and the sip hole structure comprises a flip-top lid 840, a protruding buckle 225 formed on the flip-top lid, and a buckle groove (recess beneath 915b) located on one side of the flip-top lid (fig. 9).

Smith fails to disclose a label placement structure. Phillips teaches a label placement structure 125, disposed on the top surface of the lid body 111, wherein the label placement structure comprises a clamping arm (cut-away U portion) protruding from the top surface of the lid body, and when a label is inserted into the label placement structure, the clamping arms clamp two sides of the label 9col. 5, ll. 60-67; fig. 13b). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the lid of Smith to include the arm U shaped clamping portion Phillips in order to assist in maintaining the position used inside the disposable cup.  

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include arm U shaped clamping portions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Doing so would allow for placement of the product at various positions along the lid.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 9,908,667) in view of Phillips (US 7,913,867) in view of Portman (US 8,651,316).

7: Smith-Phillips discloses the cup lid according to claim 1, including a protruding embossment used to mate with the recess of the plug lid (Phillips; fig. 9). Portman teaches the lid further comprising a partition board 93 disposed below the top surface of the lid body and located inside the lid body, wherein an upper end of the partition board and the lid body are connected to each other between the sip hole structure and the through hole (fig. 5C). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the protruding embossment of Smith-Phillips through extension as in Portman in order to prevent blocking of the drinking hole by the tea bag.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 9,908,667) in view of Phillips (US 7,913,867) in view of Lavoie (US 2012/0201941).

9: Smith-Phillips discloses the claimed invention as applied to claim 1 but fails to disclose a hook portion. Lavoie teaches the cup lid according to claim 1, wherein a bottom portion 48 of the lid body comprises a protruding outer edge, and the protruding outer edge is provided with a hook portion 50 ([0031]; fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the lid of Smith-Phillips to include the hook of Lavoie in order to retain the position of the tea bag when used in conjunction with the lid.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 9,908,667) in view of Phillips (US 7,913,867) in view of Bodum (US 9,107,541).

10: Smith-Phillips discloses the claimed invention as applied to claim 1 but fails to disclose a thread attachment. Bodum teaches the cup lid according to claim 1, wherein an inner wall surface of the lid body comprises a threaded structure (col. 4, ll. 53-67). It would have been .

Allowable Subject Matter
Claims 11, 12, 14 and 17-20 are allowed.
Claims 2, 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RAVEN COLLINS/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735